Case 3:21-cv-00170 Document 33 Filed 06/08/21 Page 1 of 2 PageID #: 94
     Case 3:21-cv-00170 Document 33 Filed 06/08/21 Page 2 of 2 PageID #: 95




a plaintiff's financial ability to retain counsel, the efforts of the plaintiff to retain counsel,

the merits of the case, and whether the plaintiff is capable of representing himself.”)

(citations omitted).

       Here, Plaintiff argues that his case justifies the appointment of counsel, because he

has been unable to find a lawyer to take his case. Unfortunately, this circumstance is not

exceptional given that many indigent civil litigants are unrepresented. Therefore,

standing alone, the inability to retain a lawyer is not a basis for the appointment of

counsel. Altevogt v. Kirwan, No. CIV. WDQ-11-1061, 2012 WL 135283, at *3 (D. Md. Jan.

13, 2012) (“Altevogt's inability to retain counsel is not an exceptional circumstance.”). The

undersigned has examined the complaint and the motion for appointment of counsel, and

both documents are well-written and clear. The facts underlying Plaintiff’s claim are not

complex, and he appears capable of presenting his claim at this stage of the litigation.

Therefore, his motion must be denied. It is so ORDERED.

       The Clerk is instructed to provide a copy of this Order to Plaintiff, counsel of

record, and any unrepresented party.

                                             ENTERED: June 8, 2021
